UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantþ Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, For Use of the Commission Only (As Permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement þDefinitive Additional Materials oSoliciting Material under Rule 14a-12 FactorShares Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þNo fee required oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it wasdetermined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Draft - Solicitation Script PureFunds ISE Junior Silver ETF April 10, 2014 855-325-6676 Inbound Greeting: “Thank you for calling the Broadridge Proxy Services Center for the PureFunds ISE Junior Silver ETF. My name is and this call is being recorded for quality assurance. How may I assist you today?” “May I please have your full name and mailing address so that I can locate your account(s)?” Outbound Greeting: “Hello is Mr. /Ms. available please?” “Hi Mr. /Ms , my name is and I am calling on behalf of the PureFunds ISE Junior Silver ETF. This call is being recorded for quality assurance.Recently we sent you proxy materials for the SpecialMeeting of Shareholders to be held onApril 10, 2014and we have not received your vote. ” Voting: “Your Fund’s Board of Trustees recommends that you vote “FOR” each proposal.Would you like to vote along with the recommendation of the Board?” “Would you like to vote all of your accounts accordingly?” “Thank you, I am recording your vote (for, against, abstaining from) each proposal.For confirmation purposes, please state your full name.” “To ensure we have the correct street address for the confirmation, please state your street address” ● Client Responds with street address ● If they continue with City, State, and Zip – no need to confirm ● If they do not continue with City, State and Zip, ask: “And according to our records, that street is in (read city, state, and Zip Code)?” 2 “Thank you.You will receive a confirmation of your voting instructions within 5 days.If you have any questions, please contact us at the toll free number listed on the confirmation.” “Mr./Ms. (Shareholder’s Last Name), your vote is important and your time is appreciated.Thank you and have a good (day, evening, night).” If Unsure of voting or does not want to vote along with the recommendation of the Board: “Would you like me to review the proposals with you?“(After review, ask them if they would like to vote now over the phone). If Not Received/Requesting material to be re-mailed: “I can resend the proxy materials to you, or I can review the proposal with you and record your vote now by phone.” (pause for response) After review, ask them if they would like to vote now over the phone. “Your Fund’s Board of Trustees recommends that you vote “FOR” each proposal. Would you like to vote along with the recommendation of the Board?” If they don’t want proposals reviewed: “Do you have an email address that the proxy materials can be sent to?”(If yes, enter the email address in the notes and read it back phonetically to the shareholder) “Thank you. You should receive the proxy materials shortly and the materials will inform you of the methods available to cast your vote, one of which is to call us back at 855-325-6676.” If Not Interested: (Use rebuttal) “I am sorry for the inconvenience. Please be aware that as a shareholder, your vote is important.Please fill out and return your proxy card at your earliest convenience.You can also vote via the other methods outlined in the proxy materials. Thank you again for your time today, and have a wonderful day/evening. “ ANSWERING MACHINE MESSAGE: “Hello, my name is and I’m a proxy voting specialist calling on behalf of the PureFunds ISE Junior Silver ETF. You should have received proxy materials about the Special Meeting of Shareholders to be held on April 10, 2014. Your vote is important. Please sign, date and promptly mail your proxy card in your postage prepaid envelope.To vote over the Internet at any time please see the instructions in the proxy materials.If you have any questions, would like to vote over the phone or need new proxy materials, call toll-free at 855-325-6676, Monday through Friday, 9:30 AM to 10:00 PM Eastern Time.Voting takes just a few moments.Thank you for your vote.” AUTOMATED ANSWERING MACHINE MESSAGE: “Hello, this is the Broadridge Proxy Services Center calling with an important message on behalf of the PureFunds ISE Junior Silver ETF.You should have received proxy materials about the Special Meeting of Shareholders to be held on April 10, 2014.Your vote is important.Please sign, date and promptly mail your proxy card in the postage prepaid envelope.To vote over the Internet at any time please see the instructions in the proxy materials.If you have any questions, would like to vote over the phone or need new proxy materials, call toll-free at 855-325-6676 Monday through Friday, 9:30 AM to 10:00 PM Eastern Time.Voting takes just a few moments.Thank you for your vote.” INBOUND - CLOSED RECORDING: “Thank you for calling the Broadridge Proxy Services Center. If you would like to vote now and you have your proxy card, you can vote online at www.proxyvote.com using the control number listed on the card.Our offices are now closed.Please call us back during our normal business hours, which are Monday through Friday, 9:30 AM to 10:00 PM Eastern Time.Thank you.” 3 INBOUND - CALL IN QUEUE MESSAGE: “Thank you for calling the Broadridge Proxy Services Center.Our proxy specialists are currently assisting other shareholders.Your call is important to us.If you would like to vote now and you have your proxy card, you can vote online at www.proxyvote.com using the control number listed on the card.Otherwise, please continue to hold and your call will be answered in the order in which it was received.” END OF CAMPAIGN MESSAGE: “Thank you for calling the Broadridge Proxy Services Center. The Shareholder meeting has been held and as a result, this toll free number is no longer in service for proxy related calls.” 4
